—In an action to recovér damages for personal injuries, the defendants Efrangil Ospina and Alvin Hidalgo appeal from an order of the Supreme Court, Kings County (Held, J.), dated December 22, 1998, which denied their motion to vacate so much of an order of the same court, dated November 4, 1998, as granted that branch of the plaintiff’s motion which was for leave to enter a judgment against them upon their failure to appear or answer.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and so much of the order dated November 4, 1998, as granted that branch of the plaintiff’s motion which was for leave to enter a judgment against the appellants is denied.
The appellants established both a reasonable excuse for the *371default and a meritorious defense (see, CPLR 5015 [a] [1]; Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Roussodimou v Zafiriadis, 238 AD2d 568). Therefore, their motion to vacate their default should have been granted. O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.